Holden, J.,
delivered the opinion of the court.
The appellant, as the owner and innocent holder of several trade acceptances of the appellee hardware company amounting to about two hundred dollars brought this suit to recover the amount due thereon. The bills were drawn on appellees by the Chopin Company of St. Louis and were duly accepted by appellees and then assigned in due course to the appellant Federal Discount Corporation, who was a purchaser for value without notice, before maturity.
At the trial the appellee sought to defeat the suit on the ground of fraud and deception on the part of the Chopin Company in that the goods purchased were not Avhat they had ordered, and that the contract entered into for the purchase of the goods was obtained by fraudulent representations.
The accepted bills were payable at Bay Springs Bank, Bay Springs, Miss., and the assignment and rights of the innocent holder are governed by the Uniform Negotiable Instrument Act of our state, chapter 244, Laws of 1916.
The testimony offered by the appellant, Federal Discount Corporation, proved conclusively that it was the innocent holder in due course and had no knowledge of any failure on the part of the Chopin Company with reference *265to how the contract of sale of the goods was obtained or whether it was properly fulfilled.
The appellees, defendants below, over the objection of the appellant, Differed in evidence an unidentified letter purporting to have been written by Fitzgerald & Co., strangers to the suit. This letter had reference to demanding the payment of the acceptances to Fitzgerald & Co. whose name appeared on the bills; but, as we see it, this was an immaterial matter, inadmissible, and did not prove the appellant was not the bona-fide holder in due course before maturity, when the suit was filed nn the acceptances.
The appellees also introduced, over the objection of appellant, some kind of a circular, which was not properly identified, purporting to state the purposes and aims of the appellant corporation. But we are unable to see the substantial probative value or relevancy of this testimony. No other proof was offered by the appellees which went to show that the appellant was not an innocent holder for value, before maturity, of the acceptances upon which the suit is based.
In view of this state of the record, we fail to see upon what good ground the court submitted the case to the jury. There is no real conflict in the record, because the evidence offered by the appellees Avas not sufficient to even raise a reasonable inference that the appellant was not an innocent holder in due course.
Therefore, it is our opinion the peremptory instruction asked by the plaintiff below should have been granted by the court. It was, under the laAV and uncontroverted facts in the case, wholly immaterial Avhether the Chopin Company complied Avith its contract with the appellees. Hardships in such cases may arise; but the law must be folloAved. Despres, Bridges & Noel v. Hough Drug Co., 123 Miss. 598, 86 So. 359.
The judgment of the loAver court is reversed, and judgment entered here for appellant.
Beversed, and judgment here for appellant.

Reversed.